
	
		II
		111th CONGRESS
		2d Session
		S. 3838
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mrs. Lincoln (for
			 herself, Ms. Landrieu, and
			 Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To appropriate funds for the final settlement of lawsuits
		  against the Federal Government for discrimination against Black Farmers and to
		  provide relief for discrimination in a credit program of the Department of
		  Agriculture under the Equal Credit Opportunity Act.
	
	
		1.Appropriation of funds for
			 final settlement of claims from In re Black Farmers Discrimination
			 Litigation
			(a)DefinitionsIn this section:
				(1)Pigford
			 claimThe term Pigford
			 claim has the meaning given the term in section 14012(a) of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209).
				(2)Settlement
			 agreementThe term
			 Settlement Agreement means the settlement agreement dated February
			 18, 2010 (including any modifications agreed to by the parties and approved by
			 the court under that agreement) between certain plaintiffs, by and through
			 their counsel, and the Secretary of Agriculture to resolve, fully and forever,
			 the claims raised or that could have been raised in the cases consolidated in
			 In re Black Farmers Discrimination Litigation, No. 08–511 (D.D.C.), including
			 Pigford claims asserted under section 14012 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 2209).
				(b)Appropriation
			 of funds
				(1)In
			 generalThere is hereby
			 appropriated to the Secretary of Agriculture $1,150,000,000, to remain
			 available until expended, to carry out the terms of the Settlement Agreement if
			 the Settlement Agreement is approved by a court order that is or becomes final
			 and nonappealable.
				(2)Relation to
			 other fundingThe funds
			 appropriated by this subsection—
					(A)are in addition to the $100,000,000 of
			 funds of the Commodity Credit Corporation made available by section 14012(i) of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2212); and
					(B)shall be available for obligation only
			 after those Commodity Credit Corporation funds are fully obligated.
					(3)Effect of
			 Settlement AgreementIf the
			 Settlement Agreement is not approved as provided in this subsection, the
			 $100,000,000 of funds of the Commodity Credit Corporation made available by
			 section 14012(i) of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 2212) shall be the sole funding available for Pigford
			 claims.
				(c)Use of
			 fundsThe use of the funds appropriated by subsection (b) shall
			 be subject to the express terms of the Settlement Agreement.
			(d)Treatment of
			 remaining fundsIf any of the
			 funds appropriated by subsection (b) are not obligated and expended to carry
			 out the Settlement Agreement, the Secretary of Agriculture shall return the
			 unused funds to the Treasury and may not make the unused funds available for
			 any purpose related to section 14012 of the Food, Conservation, and Energy Act
			 of 2008 (Public Law 110–246; 122 Stat. 2212), for any other settlement
			 agreement executed in In re Black Farmers Discrimination Litigation, No. 08–511
			 (D.D.C.), or for any other purpose.
			(e)Effect of
			 legislationNothing in this section—
				(1)requires the
			 United States, an officer or agency of the United States, or any other person
			 to enter into the Settlement Agreement or any other settlement agreement;
			 or
				(2)creates the basis
			 for a Pigford claim.
				(f)Conforming
			 amendmentsSection 14012 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209) is amended—
				(1)in subsection (c)(1)—
					(A)by striking
			 subsection (h) and inserting subsection (g);
			 and
					(B)by striking
			 subsection (i) and inserting subsection
			 (h);
					(2)by striking
			 subsection (e);
				(3)in subsection
			 (g), by striking subsection (f) and inserting subsection
			 (e);
				(4)in subsection
			 (i)—
					(A)by striking
			 (i) and all that follows through Of the funds and
			 inserting the following:
						
							(h)FundingOf
				the
				funds
							;
					(B)by striking
			 subsection (g) and inserting subsection (f);
			 and
					(C)by striking paragraph (2);
					(5)by striking subsection (j); and
				(6)by redesignating
			 subsections (f), (g), (h), and (k) as subsections (e), (f), (g), and (i),
			 respectively.
				2.Relief for
			 discrimination in a credit program of the Department of Agriculture under the
			 Equal Credit Opportunity Act
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 complaintThe term
			 eligible complaint means any written complaint—
					(A)that is not
			 employment related;
					(B)that was filed
			 with the Department of Agriculture after December 31, 1997, and before the
			 earlier of—
						(i)2
			 years after the date of the alleged violation of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691); and
						(ii)the
			 date of the enactment of this Act;
						(C)with respect to
			 which the complainant—
						(i)was
			 not a party to the consent decree in the case entitled Pigford v.
			 Glickman, approved by the United States District Court for the District
			 of Columbia on April 14, 1999; and
						(ii)has
			 not obtained relief from the Department of Agriculture or a court of competent
			 jurisdiction; and
						(D)does not arise
			 from the same causes of action addressed in the Settlement Agreement (as
			 defined in section 1(a)).
					(2)Filing
			 periodThe term filing
			 period means the 2-year period beginning on the date of enactment of
			 this Act.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)AuthorizationTo
			 the extent permitted by the Constitution, and notwithstanding any other period
			 of limitations, in the case of an eligible complaint alleging discrimination in
			 violation of the Equal Credit Opportunity Act (15 U.S.C. 1691) involving a
			 credit program of the Department of Agriculture, a complainant may, before the
			 end of the filing period—
				(1)file a civil
			 action under subsection (c); or
				(2)request
			 administrative review under subsection (d).
				(c)Civil
			 actionA civil action may be
			 filed under this subsection if, with respect to the eligible complaint, the
			 complainant—
				(1)has not requested
			 administrative review; or
				(2)has requested
			 administrative review, and the Secretary, with respect to each request, has
			 either—
					(A)issued a
			 determination; or
					(B)failed to issue a
			 determination by a date that is 180 days after the date on which the request
			 was made.
					(d)Administrative
			 reviewAdministrative review
			 may be requested under this subsection as follows:
				(1)Determination on
			 the meritsA complainant may
			 request a determination on the merits if the complainant, with respect to the
			 eligible complaint, has not filed a civil action.
				(2)Hearing on the
			 recordA complainant may
			 request a hearing on the record if the complainant, with respect to the
			 eligible complaint—
					(A)has not filed a civil action;
					(B)has requested a determination on the
			 merits, and the Secretary has not issued such determination by the issuance
			 deadline in subsection (f)(2)(A); and
					(C)requests such hearing not later than 180
			 days after the issuance deadline in subsection (f)(2)(A).
					(e)SettlementNotwithstanding any other provision of this
			 section, the Secretary may settle an eligible complaint with a
			 complainant.
			(f)Special rules
			 for administrative reviewFor
			 purposes of this section:
				(1)Requests for
			 administrative reviewA
			 request for administrative review shall be—
					(A)in writing; and
					(B)filed in accordance with procedures
			 established by the Secretary.
					(2)Responsibility
			 of secretaryIf a complainant
			 requests a determination on the merits under subsection (d)(1), then, unless a
			 complainant, with respect to the eligible complaint, files a civil action or
			 requests a hearing on the record, the Secretary shall, with respect to the
			 eligible complaint, take the following actions:
					(A)Issuance of
			 determinationThe Secretary
			 shall, not later than an issuance deadline that is 1 year after the date on
			 which the complainant requests a determination on the merits—
						(i)investigate the eligible complaint;
			 and
						(ii)issue a written determination.
						(B)Notice of
			 failure to issue timely determinationIf the Secretary does not issue a written
			 determination by the issuance deadline in subparagraph (A), the Secretary shall
			 promptly issue to the complainant, in writing and by registered mail,
			 notice—
						(i)that the Secretary has not issued a timely
			 determination; and
						(ii)of the period of time during which the
			 complainant may bring a civil action or request a hearing on the record.
						(3)Finality of
			 determination with respect to hearing on the recordA determination with respect to a hearing
			 on the record shall be final.
				(4)Judicial review
			 of administrative determinationA determination on the merits or a
			 determination with respect to a hearing on the record shall be subject to de
			 novo review.
				(g)Filing
			 periodThe running of the
			 filing period, for the purpose of filing a civil action under subsection (c) or
			 requesting a hearing on the record under subsection (d)(2), shall be tolled for
			 the period that, with respect to the eligible complaint—
				(1)begins on the date of a request for a
			 determination on the merits; and
				(2)ends on the date on which the Secretary
			 issues a determination with respect to a determination on the merits or a
			 hearing on the record.
				(h)Relief
				(1)AmountSubject to paragraph (2), a complainant
			 shall, under subsection (b), and may, under subsection (e), be awarded such
			 relief as the complainant would be afforded under the Equal Credit Opportunity
			 Act (15 U.S.C. 1691), including—
					(A)actual damages;
					(B)the costs of the action, together with a
			 reasonable attorney’s fee; and
					(C)debt relief, including—
						(i)write-downs or write-offs of the principal
			 on a loan;
						(ii)write-downs or write-offs of the interest
			 on a loan;
						(iii)reduction of the interest rate on a
			 loan;
						(iv)waiver or reduction of penalties with
			 respect to a loan; or
						(v)other modification of the terms of a
			 loan.
						(2)Limitations on
			 relief
					(A)In
			 generalThe total amount
			 awarded under this section for all claims shall not exceed $100,000,000.
					(B)Actual damages,
			 costs, and attorney’s feesThe sum of the total amount awarded under
			 paragraph (1)(A) for all claims, plus the total amount awarded under paragraph
			 (1)(B) for all claims, shall not exceed $40,000,000.
					(C)Debt
			 reliefThe total amount
			 awarded under paragraph (1)(C) for all claims shall not exceed
			 $60,000,000.
					(3)Exemption from
			 taxationAny award under
			 clauses (ii), (iii), or (iv) of subparagraph (C) of paragraph (1) shall not be
			 included in gross income for purposes of chapter 1 of the Internal Revenue Code
			 of 1986.
				(i)FundingThere
			 is hereby appropriated to the Secretary, for relief awarded under subsection
			 (h)(1), $100,000,000, to remain available until expended.
			
